Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
 
Drawings
The drawings were received on 14 February 2022.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  Sectional views exist which are not indicated by broken lines (see fig. 16 & 10F) and different hatching is used for the same part in figure 10A.  Additionally, section lines are incorrectly identified.  Further, line III-III does not properly indicated the sectional view of figure 18 as line III-III passes through an opening which is not shown in figure 18.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numerous section lines (at least I-I, X-X, M-M, II-II, Y-Y).  
The drawings are objected to because hatching has been used to indicate surfaces of figure 17 which are not cut.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: multiple reference characters have been used to designate a single structure, see for example reference characters 570 and 571 which have been used to designate indent, and single reference characters have been used to designate multiple structures, see for example reference character 1 has been used to designate collection structure and plate-shaped structure.  Reference character E has been used for offset, width, and distance.  This list is not exhaustive as the specification is replete with errors.  See at least 561, 66, 12, 35, 45, 570, 571, 82, 45a, 15a, 55d, 55f, 55e.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: one instance of reference character 30 exists within parenthesis on page 21.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  “element” should be corrected to “elements”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is led to be indefinite as it is unclear if “an upper edge” is a newly recited structure or refers back to “an upper edge” of claim 1 from which claim 5 depends.  In order to apply art the claim will be interpreted as the latter, however further clarification and correction are required.
Claim 18 is led to be indefinite as it depends on cancelled claim 17.  In order to apply art to the claim it will be interpreted as if it were dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intini (WO 2007065240) further in view of Horner (US 20160347512).
Claim 1:  Intini discloses a top member 12 (plate-shaped structure) designed for covering some reservoir, said top member 12 (plate-shaped structure) comprises a top wall 56 (generally flat upper surface) and a flange at the periphery of the top wall 56 (generally flat upper surface), wherein the flange is part of an inverted U-profile, and comprises plurality of apertures 60 & 72 (openings) capable of receiving some protrusion on some exterior sidewall of some reservoir, thereby covering that reservoir, wherein the flange contains a plurality of protrusions 74 (detents) capable of releasably holding some protrusion on some exterior sidewall of some reservoir, wherein the apertures 60 & 72 (openings) are provided in an edge area where the top member 12 (generally flat upper surface) adjoins the flange of the top member 12 (plate-shaped structure), wherein the inverted U-profile has a generally flat top portion wherein the plurality of apertures 60 & 72 (openings) extend partly in the generally flat top portion of the inverted U-profile and partly in the flange and wherein the protrusions 74 (detents) are positioned in the flange below the apertures 60 & 72 (openings) and said apertures 60 & 72 (openings) comprise a lower edge and an upper edge and wherein the protrusions 74 (detents) are at the lower edge of the apertures 60 & 72 (openings) on the flange and the upper edge is on the generally flat top portion of the inverted U-profile of the top member 12 (plate-shaped structure), and wherein the protrusions 74 (detents) in the flange of the top member 12 (plate-shaped structure) are formed by a plurality of inwardly staggered supporting elements below the apertures 60 & 72 (openings) forming the plurality of protrusions 74 (detents) capable of detaining some protrusion of some reservoir in the apertures 60 & 72 (openings) (see annotated fig. 1 below and fig. 2 & 8).
Intini does not disclose the plate-shaped structure being manufactured from biodegradable material selected from cellulose, paper material, biodegradable plastic or combinations thereof.
	Horner teaches a closure made of a biodegradable plastic resin (biodegradable material selected from biodegradable plastic) (see P. 0014).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the top member 12 (plate-shaped structure) of Intini to have been made of a biodegradable plastic resin (biodegradable material selected from biodegradable plastic), as taught by Horner, in order to decrease its environmental impact disposal.

    PNG
    media_image1.png
    771
    503
    media_image1.png
    Greyscale

Claim 5:  Intini discloses the apertures 60 & 72 (openings) having an upper edge and the protrusions 74 (detents) not extending beyond the upper edge of the apertures 60 & 72 (openings) (see fig. 8 & 9A).  
Claim 6:  Intini discloses the protrusions 74 (detents) leaving a volume between the protrusions 74 (detents) and the upper edge of the apertures 60 & 72 (openings), the volume having a width in a plane wherein the top member 12 (plate-shaped structure) extends (see fig. 8 and 9A).  
Claim 12:  Intini discloses the top member 12 (plate-shaped structure) being capable of being a cover for some drinking cup or food container (see fig. 1).  
Claim 18:  Intini discloses the apertures 60 & 72 (openings) extending only over part of the generally flat top poriton of the inverted U-profile to provide a water tight connection with some reservoir (see annotated fig. 1 above).  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intini (WO 2007065240) and Horner (US 20160347512) as applied to claim 1 above, and further in view of Birkett (GB 2594721).
Claim 19:  The combination discloses the claimed invention except for the flange having a flange angle of at least about 5, 7 or 10 degrees to a reference line perpendicular to the periphery of the generally flat upper surface.
Birkett teaches a closure 12 having a wall 23 at a taper angle of about 3 degrees from vertical so that the closure 12 can be more easily removed from a mould during manufacture (see fig. 5 and P. 15 L. 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flange to be at an angle of about 3 degrees to a reference line perpendicular to the periphery of the top wall 56 (generally flat upper surface), as taught by Birkett, in order to allow the top member 12 (plate-shaped structure) to be more easily removed from its mold.
About 3 degrees is about 5 degrees and/or is close to the claimed range so as to form a  prima facie case of obviousness, see MPEP 2144.05 I.

Response to Arguments
The drawing objections in paragraphs 5, 7, 9, and 10 of office action dated 14 October 2022 are withdrawn in light of the amended disclosure filed 14 February 2022.
The specification objections in paragraphs 11-12 of office action dated 14 October 2022 are withdrawn in light of the amended disclosure filed 14 February 2022.
The claim objections in paragraph 14 of office action dated 14 October 2022 are withdrawn in light of the amended claims filed 14 February 2022.
The 35 U.S.C. § 112 rejections in paragraphs 15-20 of office action dated 14 October 2022 are withdrawn in light of the amended claims filed 14 February 2022.
Applicant’s arguments, see page 18 line 3, filed 14 February 2022, with respect to 102 have been fully considered and are persuasive.  The rejection of claims 1, 10, 12, and 19 in view of Frankel has been withdrawn. 
Applicant's arguments filed 14 February 2022 regarding claim rejections under 35 USC 103 have been fully considered but they are not persuasive. 
In response to applicant’s argument that both figure 10D and figure 10E correspond to line I-I, the Examiner replies that figure 10D is directed to a drain opening while figure 10E is directed to a cavity.  As these are different structures it is unclear how the single section line I-I passes through both.  It appears that line I-I is directed to one of the figures and line II-II is directed to the other.
In response to applicant’s argument that figure 10F corresponds to two lines I-I and II-II, the Examiner replies that this is improper.  Multiple lines should not be used to indicate one section view.  
In response to applicant’s statement that section lines in figure 14 and 18 have been deleted, the Examiner responds that no section lines ever existed in these figures.
In response to applicant’s argument that reference character 1 has been limited to indicate “plate-shaped structure” and “collection structure” which indicate a same embodiment as clearly recited on page 4 line 30-32, the Examiner responds that this portion of the specification does not use reference character 1 in association with plate-shaped structure.  If applicant intends to use multiple terms in association with a single reference character this should be done at the first instance the reference character appears.  E.g. plate-shaped structure or collection structure 1.
In response to applicant’s argument that the terms drain opening 35 and inverted siphon 35 have been used interchangeable, the Examiner replies that applicant should indicate such at the first instance the reference character appears.  E.g. drain opening or inverted siphon 35.
In response to applicant’s argument that outer contour of the cap 71 and outer contour of the ball 71 have been used interchangeable, the examiner responds that reference character 71 has been used to indicate generally flat central portion, cap, and ball.  A reference character should immediately follow the structure which it is associated with.  E.g. outer contour 71 of the cap.
In response to applicant's argument that Intini and Horner relate to different fields of art as Intini relates to child resistant packaging products and Horner relates to bio-degradable compostable container closure and that the skilled person in the art of manufacturing drinking cups and corresponding covers would not be obviously led to combine the two documents relating to different fields of art, the Examiner replies that both reference are directed to the same field of art of closures.
In response to applicant’s argument that Intini does not disclose the protrusion on the exterior sidewall of the reservoir as button portions 42 are not on the exterior side wall 20, the Examiner responds that the invention is directed to a plate-shaped structure only and not to a reservoir with protrusions.  The limitation that “the flange contains a plurality of detents designed to releasably hold the protrusion on the exterior sidewall of the reservoir” is functional language which is met by a flange having detents which are capable of releasably holding some protrusion on some exterior sidewall of some reservoir.  As the protrusions 74 (detents) of Intini are capable of this function with some reservoir that exists, the limitation is met.
In response to applicant’s argument that protrusions 74 are not designed for detaining a protrusion of the reservoir in the plurality of openings but are instead designed to merely seat within recesses 78 and 80 and that movement of the button portions 42 is not detained, the Examiner responds that the invention is directed to a plate-shaped structure only and not to a reservoir with protrusions.  The limitation of “detents designed for detaining a protrusion of the reservoir in the plurality of openings” is a functional limitation which is met by detents which are capable of detaining some protrusion of some reservoir in the openings.  As the protrusions 74 (detents) of Intini are capable of this function with some reservoir that exists, the limitation is met.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the protrusion on the exterior sidewall of the reservoir, the movement of the protrusions of reservoir being detained) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the sectional views of fig. 7-8 and 9A-9D of Intini show no inverted U-profile, the Examiner replies that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.  Further, drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  As figure 1 clearly depicts an inverted U-profile this disclosed is taught by Intini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736